—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from possessing controlled substances and smuggling. The determination has since been annulled and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.